Name: 2001/410/EC: Commission Decision of 30 May 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Brazil and amending Decision 2001/388/EC amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (Text with EEA relevance) (notified under document number C(2001) 1534)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  America;  agricultural activity;  trade;  agricultural policy;  tariff policy
 Date Published: 2001-05-31

 Avis juridique important|32001D04102001/410/EC: Commission Decision of 30 May 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Brazil and amending Decision 2001/388/EC amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (Text with EEA relevance) (notified under document number C(2001) 1534) Official Journal L 145 , 31/05/2001 P. 0049 - 0051Commission Decisionof 30 May 2001amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Brazil and amending Decision 2001/388/EC amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay(notified under document number C(2001) 1534)(Text with EEA relevance)(2001/410/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/403/EEC(3), as last amended by Decision 2001/388/EC(4).(2) Imports of fresh meat must take into account the different epidemiological situations in the countries concerned, and indeed in the different parts of their territories.(3) The responsible veterinary authorities of the concerned countries must confirm that their countries or regions have for at least 12 months been free from rinderpest and foot-and-mouth disease. Furthermore, the responsible authorities of the concerned countries must undertake to notify the Commission and the Member States within 24 hours, by fax, telex or telegram, of the confirmation of the occurrence of any of the above mentioned diseases, or of an alteration in the vaccination policy against them.(4) The region of Rio Grande do Sul was free of foot-and-mouth disease and vaccination stopped in May 2000; however on 9 May 2001 the competent authorities of Brazil confirmed two outbreaks of foot-and-mouth disease in this region and emergency vaccination is now being carried out.(5) In order to prevent spread of the disease the competent authorities of Brazil have introduced a programme of vaccination of bovine animals in the whole region.(6) It is necessary to suspend imports of fresh meat from foot-and-mouth susceptible animals into the EC from Rio Grande do Sul but it is possible to allow imports from this region of deboned meat produced and certified in conformity with the requirements laid down in Decision 93/402/EEC, produced on or before 9 May.(7) Provided the Brazilian authorities provide information on the completion of their vaccination programme and the disease is under control this decision will be reviewed with the objective of recommencing imports of deboned, fresh meat 30 days after the completion of the vaccination programme in Rio Grande do Sul.(8) Following the last amendment to Decision 93/402/EEC by Decision 2001/388/EC concerning the suspension of imports into the EC of fresh meat from Uruguay it is necessary to clarify that horsemeat is not included in the suspension.(9) Decisions 93/402/EEC and 2001/388/EC must be amended accordingly.(10) The measures adopted in the present Decision will be reviewed in the light of the evolution of the situation.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Member States shall not authorise imports of fresh meat from foot-and-mouth susceptible animals from the region of Rio Grande do Sul in Brazil and Decision 93/402/EEC is amended as follows:Annex I is replaced by the Annex to this Decision.Article 2However notwithstanding Article 1 Member States shall authorise imports of deboned fresh meat from Rio Grande do Sul slaughtered on or before 9 May 2001, and certified in accordance with the conditions laid down in Decision 93/402/EEC.Article 3In Decision 2001/388/EC Article 2 is amended by the addition of the words "from foot-and-mouth susceptible animals" in paragraphs 1a after the words "any fresh meat", in 1b after the words "deboned fresh meat and offal" and in 2 after the words "bone-in fresh meat and offal".Article 4This Decision will be reviewed in the light of the evolution of the situation.Article 5This Decision is addressed to the Member States.Done at Brussels, 30 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 137, 19.5.2001, p. 33.ANNEX"ANNEX IDESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"